Opinion issued January 5,
2012.





 
 
 
 
 





 




 
     
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-11-00075-CV
____________
 
west airport homeowners association, inc., Appellant
 
V.
 
william castellion,
Appellee
 
 
 

On Appeal from the 157th District Court 
Harris County, Texas
Trial Court Cause No. 2008-70992
 
 
 

MEMORANDUM
OPINION
          This is an
appeal from a judgment signed October 27, 2010.  On October 3, 2011, the parties filed a joint
motion to render judgment effectuating their settlement by vacating the trial
court’s judgment and dismissing the case.  See Tex. R. App. P. 42.1. 
The motion is granted.  We render judgment vacating the trial court’s
judgment and dismissing the case.  See
Tex. R. App. P. 42.1(a)(2), 43.2(e).  We
dismiss any other pending motions as moot.  The Clerk is directed to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P.
18.1.
                                                PER CURIAM
 
Panel consists of Justices
Keyes, Higley, and Massengale.